113 Mich. App. 145 (1982)
317 N.W.2d 323
PEOPLE
v.
SEXTON.
Docket No. 55446.
Michigan Court of Appeals.
Decided February 3, 1982.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, Edward J. Grant, Prosecuting Attorney, and John L. Wildeboer, Chief Appellate Attorney, for the people.
Herb Jordan, Assistant State Appellate Defender, for defendant on appeal.
Before: MacKENZIE, P.J., and M.F. CAVANAGH and D.F. WALSH, JJ.
PER CURIAM.
Defendant pled guilty to armed robbery, MCL 750.529; MSA 28.797, and possession of a firearm during the commission of a felony, MCL 750.227b; MSA 28.424(2). He was sentenced to a term of 6 to 20 years for the robbery conviction and to the mandatory 2-year term for the felony-firearm conviction.
The record indicates that, prior to the imposition of the sentence, the judge met with another circuit court judge who was also about to sentence defendant on identical offenses which occurred in the same county. Defendant argues that this discussion violated his right to confrontation, right to counsel and his right to be present at a critical stage of the proceedings. US Const, Am XIV; Const 1963, art 1, § 20. Defendant also claims that the conference between the judges denied him his right of allocution. We reject both claims of error.
Defendant has cited no case which supports the proposition that a judge cannot confer with another judge about the imposition of a proper sentence based upon the information contained in a presentence report. We find that this practice does not constitute a violation of any constitutionally *147 protected right.[1] Also, defendant was not denied his right of allocution. The record indicates that defendant and his counsel were afforded ample opportunity to address the court prior to the imposition of the sentence.
Affirmed.
NOTES
[1]  Defendant relies on People v Oliver, 90 Mich App 144; 282 NW2d 262 (1979), which is distinguishable from the present case. The Oliver Court concluded that it was constitutionally impermissible for the sentencing judge to confer with a probation officer in the absence of defendant and defense counsel because the probation officer could impart information not contained in the presentence report. The instant case does not involve the disclosure of irrebuttable information obtained from a third party to the case. Here, the sentencing judge was merely conferring with another judge concerning the presentence report, already made available to defendant.

At oral argument defendant also cited People v Von Everett, 110 Mich App 393; 313 NW2d 130 (1981). That case too is distinguishable from this case since that case involved an in-chambers conference with the prosecuting attorney prior to sentencing.